           IN THE UNITED STATES DISTRICT COURTFOR THE
                  WESTERN DISTRICT OF MISSOURI

IN RE: FOLGERS COFFEE MARKETING    )   Case No. 21-md-2984-BP
LITIGATION                         )   This Document Relates to All Actions




         MOTION OF MAWBY PLAINTIFFS FOR APPOINTMENT OF
             CHRISTOPHER S. SHANK AND ELAINE A. RYAN
     AS INTERIM CO-LEAD COUNSEL AND SUGGESTIONS IN SUPPORT




     Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 1 of 19
                                                    TABLE OF CONTENTS

Table of Authorities ........................................................................................................................ ii

I.      The Court should appoint Christopher S. Shank and Elaine A. Ryan
        as Interim Co-Lead Counsel and Tim Dollar as Liaison Counsel ..........................................1

       A. The Rule 23(g)(1)(A) factors support the appointment of
          Mr. Shank and Ms. Ryan as Interim Co-Lead Counsel......................................................4

       B. The Rule 23(g)(1)(B) factors further support the appointment of
          Mr. Shank and Ms. Ryan as Interim Co-Lead Counsel......................................................7

       C. If the Court determines that Liaison Counsel should be appointed,
          the Mawby Group recommends the appointment of Tim Dollar as Liaison Counsel. .......9

II.     Alternatively, the Court Should Appoint Elaine A. Ryan and Todd D. Carpenter
        as Interim Co-Lead Counsel and Christopher S. Shank as Liaison Counsel ........................10

Conclusion .....................................................................................................................................11




                                          i
              Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 2 of 19
                                                      Table of Authorities

Cases

Delre v. Perry,
   288 F.R.D. 241 (E.D.N.Y. 2012) ...............................................................................................2

Duqum v. Scottrade, Inc.,
   No. 4:15-CV-1537-SPM, 2016 WL 1700427 (E.D. Mo. Apr. 28, 2016) .............................. 1-2

In re Comverse Tech., Inc. Derivative Litig.,
    No. 06-CV-1849 (NGG)(RER), 2006 WL 3761986 (E.D.N.Y. Sept. 22, 2006).......................7

In re Fairlife Milk Prod. Mktg. & Sales Practices Litig.,
    No. 19-CV-3924, 2020 WL 362788 (N.D. Ill. Jan. 22, 2020) ............................................... 3-4

In re Parking Heaters Memorandum Antitrust Litig.,
    310 F.R.D. 54 (E.D.N.Y. 2015) .............................................................................................2, 7

In re Lenovo Adware Litig., No. 15-MD-02624,
    2015 WL 10890657 (N.D. Cal. July 27, 2015)..........................................................................6

In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig.,
    No. MDL 05-1720(JG)(JO), 2006 WL 2038650 (E.D.N.Y. Feb. 24, 2006) .............................7

Marion S. Mishkin Law Office v. Lopalo,
  767 F.3d 144 (2d Cir. 2014).......................................................................................................9

Statutes, Regulations and Rules

Fed. R. Civ. P. 23(g)(1)............................................................................................................ 3, 4-7

Mo. Rev. Stat. § 407.010 et seq. ......................................................................................................1

Additional Authorities

Bolch Judicial Institute, Duke Law School,
   Guidelines and Best Practices for Large and Mass-Tort MDLs (2d ed. Sept. 2018) ........ 3, 7-9

Christopher A. Seeger & James A. O’Brien III,
   Administrative Housekeeping & Ethical Matters in Mass Tort MDLs & Class Actions,
   13 Sedona Conf. J. 171, 172 (2012)..................................................................................... 9-10

Hon. Stanwood R. Duval, Jr.,
   Considerations in Choosing Counsel for Multidistrict Litigation Cases and
   Mass Tort Cases, 74 La. L. Rev. 391 (Winter 2014) (4th ed. 2004) ..........................................8



                                         ii
             Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 3 of 19
Manual for Complex Litigation § 10.22 (4th ed. 2004) ................................................................7, 9

Manual for Complex Litigation § 10.224 (4th ed. 2004) ..................................................................2




                                       iii
           Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 4 of 19
       Plaintiffs Frederick Tan, Marcia Sorin, Sharel Mawby, and A. Kevin Fahey (the “Mawby

Plaintiffs”) respectfully move for the appointment of Christopher S. Shank (Shank & Heinemann,

LLC) and Elaine A. Ryan (Bonnett Fairbourn Friedman & Balint, PC) as Interim Co-Lead

Counsel for Plaintiffs in this multi-district proceeding. The Mawby Plaintiffs also suggest that

the Court appoint Tim Dollar (Burns, Dollar, Becker & Hershewe, L.C.) as Liaison Counsel for

Plaintiffs, should the Court find that appointment of Liaison Counsel is appropriate and desirable.

       Mawby Plaintiffs’ proposed lean leadership structure of two very experienced co-lead

counsel and one liaison counsel will serve the needs of this case and voice the duplication of effort,

inefficiency, and wasted resources that larger structures can entail. While other capable and

qualified plaintiffs’ counsel are seeking leadership positions, the question for the Court is which

attorneys are the best qualified, can best work cooperatively with others to represent the interests

of all plaintiffs in all the member cases, and can commit the necessary time and resources to lead

the effective and efficient prosecution of the plaintiffs’ claims against Defendants The Folger

Coffee Company (“Folger”), The J.M. Smucker Company (“Smucker”) and Walmart, Inc.

(“Walmart”) (collectively, “Defendants”).

       The Mawby Plaintiffs also submit the following alternative proposal for the Court’s

consideration: Interim Co-Lead Counsel: Elaine A. Ryan (Bonnett Fairbourn Friedman & Balint,

PC) and Todd D. Carpenter (Carlson Lynch, LLP); Interim Counsel: Christopher S. Shank (Shank

& Heinemann, LLC).

I.     The Court should appoint Christopher S. Shank and Elaine A. Ryan as Interim Co-
       Lead Counsel and Tim Dollar as Liaison Counsel.

       Federal Rule of Civil Procedure 23(g)(3) provides that the Court “may designate interim

counsel to act on behalf of the putative class before determining whether to certify the action as a

class action.” See Duqum v. Scottrade, Inc., No. 4:15-CV-1537-SPM, 2016 WL 1700427, at *1

                                                  1

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 5 of 19
(E.D. Mo. Apr. 28, 2016) (“ʻdesignation of interim class counsel is encouraged, and indeed is

probably essential for efficient case management.’”) (quoting Delre v. Perry, 288 F.R.D. 241, 247

(E.D.N.Y. 2012)).

       Here, the Mawby Plaintiffs submit that Christopher S. Shank (of Shank & Heinemann,

LLC in Mission Woods, Kansas) and Elaine A. Ryan (of Bonnet Fairbourn Friedman & Balint,

PC in Phoenix, Arizona) are best suited to serve as Co-Lead Counsel for Plaintiffs in this multi-

district proceeding. This proceeding involves nine cases in which Plaintiffs allege that Defendants

marketed Folgers Coffee canisters with false and/or materially misleading labels stating that the

canisters contained sufficient ground coffee to “make[] up to” the specified number of cups, when

in fact the canisters did not contain enough coffee to make anywhere near the specified number of

cups if the brewing suggestions [instructions] on the canister were followed. Although Plaintiff

Ashton filed the first case on May 8, 2020, it was followed shortly thereafter by the filing of the

Mawby Plaintiffs’ cases on June 4, 2020 (Sorin), October 13, 2020 (Mawby and Tan), and

November 10, 2020 (Fahey). After the Mawby Plaintiffs’ cases were filed, an additional four cases

were filed by the Ashton Plaintiffs 1 between November 30, 2020 and February 2, 2021.

       “A court considering the appointment of interim lead class counsel should consider the

same factors that a court appointing lead counsel for a certified class must consider, including the

candidates’ qualifications and competence, their ability to fairly represent diverse interests, and

their attorneys’ ability ‘to command the respect of their colleagues and work cooperatively with

opposing counsel and the court.’” In re Parking Heaters Memorandum Antitrust Litig., 310 F.R.D.

54, 57 (E.D.N.Y. 2015) (quoting MANUAL FOR COMPLEX LITIGATION § 10.224 (4th ed. 2004) and




1
 Plaintiffs Shelly Ashton, Jay Schoener, Ramon Ibarra, Ellen Moser, Geoff Thomson, and Julie
Marthaller are collectively referred to as the Ashton Plaintiffs.
                                                 2

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 6 of 19
citing Fed. R. Civ. P. 23(g)(1)(C)); see also In re Fairlife Milk Prod. Mktg. & Sales Practices

Litig., No. 19-CV-3924, 2020 WL 362788, at *1-2 (N.D. Ill. Jan. 22, 2020) (“ʻ[T]he judge’s

primary responsibility in the selection process is to ensure that the lawyers appointed to leadership

positions are capable and experienced and that they will responsibly and fairly represent all

plaintiffs, keeping in mind the benefits of diversity of experience, skills, and backgrounds.’”)

(quoting Bolch Judicial Institute, Duke Law School, Guidelines and Best Practices for Large and

Mass-Tort MDLs at 38 (2d ed. Sept. 2018), available at https://judicialstudies.duke.edu/wp-

content/uploads/2018/09/MDL-2nd-Edition-2018-For-Posting.pdf (the “Bolch Guidelines and

Best Practices”)).

       Best Practice 2C(ii) in the Bolch Guidelines and Best Practices provides: “The transferee

judge should designate lead counsel who will act for all parties whom they are appointed to

represent and are responsible for the overall management of the litigation. The judge should

specify at the outset responsibilities assigned to lead counsel, as well as the structure of the entire

leadership team and their respective duties.” (Bolch Guidelines and Best Practices at 32).

Furthermore, the Court should consider the factors set forth in Fed. R. Civ. P. 23(g)(1) in

appointing interim lead counsel in this case:

       Where, as here, Plaintiffs’ counsel expect to seek class certification, the Court must
       look to Federal Rule of Civil Procedure 23(g), which states that, in appointing class
       counsel, the Court

           “(A) must consider:

               (i) the work counsel has done in identifying or investigating
               potential claims in the action;

               (ii) counsel’s experience in handling class actions, other complex
               litigation, and the types of claims asserted in the action;

               (iii) counsel’s knowledge of the applicable law; and



                                                  3

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 7 of 19
               (iv) the resources that counsel will commit to representing the class;

            (B) may consider any other matter pertinent to counsel’s ability to fairly and
            adequately represent the interests of the class;

            (C) may order potential class counsel to provide information on any subject
            pertinent to the appointment and to propose terms for attorney’s fees and
            nontaxable costs;

            (D) may include in the appointing order provisions about the award of
            attorney’s fees or nontaxable costs under Rule 23(h); and

            (E) may make further orders in connection with the appointment.”

In re Fairlife Milk Prod. Mktg. & Sales Practices Litig., 2020 WL 362788, at *1-2 (quoting Fed.

R. Civ. P. 23(g)(1)).

       A.      The Rule 23(g)(1)(A) factors support the appointment of Mr. Shank and Ms.
               Ryan as Interim Co-Lead Counsel.

       Christopher Shank and Elaine Ryan easily meet the four factors listed in Rule 23(g)(1)(A).

First, both Mr. Shank’s firm and Ms. Ryan’s firm have done extensive work in identifying and

investigating the plaintiffs’ claims in this case. The plaintiff in the Mawby case (represented by

Mr. Shank) is the only plaintiff to have initiated discovery in any of the member cases and has

fully briefed Folgers’ motion to dismiss Ms. Mawby’s petition. The plaintiffs in the Tan and Sorin

cases (represented by Ms. Ryan) have retained an expert to calculate the underfill in Folger coffee

canisters and have incorporated the expert’s calculations into detailed amended complaints filed

in those cases. Further, prior to transfer to this Court, Ms. Ryan was already seeking to eliminate

unnecessary duplication of effort and conserve judicial resources by moving to consolidate the Tan

case with the Ashton case, which the United States District Court for the Central District of

California (District Judge Jesus G. Bernal) granted under the case number in Ashton.

       Second, both Mr. Shank and Ms. Ryan have substantial experience in handling class

actions, other complex litigation, and the types of claims asserted in the action. Mr. Shank has

                                                 4

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 8 of 19
been a civil litigation attorney in the Kansas City metropolitan area for the past thirty-nine (39)

years and has had an active class action practice for the last fifteen (15) years. He has been

appointed class counsel in ten cases and has very extensive experience in the United States District

Court for the Western District of Missouri, including two years as a law clerk for United States

District Judge William R. Collinson of this Court—from 1980 to 1982. Significantly, Mr. Shank

was assigned primary responsibility by Judge Collinson during his clerkship for supervising and

administering the proceedings in MDL No. 362, In re: Multi-Piece Rim Products Liability

Litigation (W.D. Mo.), a complex MDL that comprised more than 30 member cases. See

Declaration of Christopher S. Shank, attached as Exhibit A, ¶¶ 3-7.

       Similarly, Ms. Ryan has litigated consumer class actions for over thirty (30) years across

the country. She is licensed in 10 states, including Missouri, and the majority of her class action

practice involves representing consumers harmed by violations of the consumer fraud laws of

various states, including Missouri. Ms. Ryan has been appointed class counsel in 15 actions,

including appointment as Co-Lead Counsel in three MDL actions: In re Hydroxycut Marketing

and Sales Practices Litig., No. 3:09-MD-02087 (S.D. Cal.); In re: Enfamil LIPIL Marking and

Sales Practices Litig., No. 0:11-MD-02222 (S.D. Fla.); and In Re: Horizon Organic Milk Plus

DHA Omega-3 Marketing and Sales Practices Litig., No. 1:12-MD-02324 (S.D. Fla.). See

Declaration of Elaine A. Ryan, attached as Exhibit B (“Ryan Dec.”), ¶¶ 4-8.

       Ms. Ryan’s experience and performance has been well regarded by various courts,

including in the Southern District of California where Judge Bencivengo stated on the record

during final approval of a nationwide consumer fraud settlement in which Ms. Ryan had been

appointed co-lead class counsel: “I do have to say my overall impression is that this is an extremely

well negotiated settlement…. It’s one of the class settlements that seems to really give relief to the



                                                  5

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 9 of 19
members of the class and reflects, I think, the various levels of harm that might have been caused

by the product.” Hartless v. Clorox Co., No. 06-CV-2705 (S.D. Cal.), at ECF 117. And, more

recently, Judge Martin of the Superior Court of Arizona stated on the record during final approval

of a settlement in which Ms. Ryan had been appointed co-lead class counsel: “[T]hese types of

cases often only get prosecuted by way of a class action, and that requires class action counsel.

And for matters as complicated as this one, that requires a very high level of class action counsel.

And my assessment of the work performed in this case is that it was all done at a very high level….”

In re Valley Anesthesiology Consultants, Inc. Data Breach Litig., No. CV2016-013446 (Ariz. Sup.

Ct.). Ryan Dec. (Ex. B), ¶ 9; see generally id. for additional details regarding Ms. Ryan’s

qualifications to serve as Co-Lead Counsel.

       Third, based on their experience and work in consumer class actions, Mr. Shank and Ms.

Ryan (and the other attorneys in their firms) have ample knowledge of the applicable law and are

well qualified to lead the plaintiffs’ efforts in this case. Mr. Shank’s extensive experience in this

Court as well as other courts throughout the United States, as well as his extensive experience

prosecuting consumer class actions under the Missouri Merchandising Practices Act (“MMPA”),

makes him especially well-qualified to serve as co-lead counsel in this matter. See In re Lenovo

Adware Litig., No. 15-MD-02624, 2015 WL 10890657, at *2 (N.D. Cal. July 27, 2015) (finding

local presence of lead counsel applicants a significant factor in appointing lead counsel). Ms. Ryan

also is well-versed in Missouri law, as she has been a licensed Missouri attorney since 2010, has

several Missouri clients, and was a member of the trial team in Nicholas H. Smith, et al. v.

American Family Mutual Insurance Co., Case No. 00CV211554 (Circuit Court of Jackson County,

Mo.), that successfully achieved a $17.4 million jury verdict in a consumer fraud case on behalf

of a Missouri class of American Family insureds.



                                                 6

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 10 of 19
       Fourth, Mr. Shank and Ms. Ryan commit to dedicating all the resources necessary to serve

as interim lead counsel in the interests of all plaintiffs in the member cases, as well as to drawing

upon the resources and abilities of the many other experienced consumer protection lawyers in the

member cases in this MDL.

       B.      The Rule 23(g)(1)(B) factors further support the appointment of Mr. Shank
               and Ms. Ryan as Interim Co-Lead Counsel.

       “Also appropriate for consideration is anything else that is ‘pertinent to counsel’s ability to

fairly and adequately represent the interests of the class,’ Fed. R. Civ. P. 23(g)(1)(B), including

‘(1) the quality of the pleadings; (2) the vigorousness of the prosecution of the lawsuits; and (3)

the capabilities of counsel.’” In re Parking Heaters Memorandum Antitrust Litig., 310 F.R.D. at

57 (quoting In re Comverse Tech., Inc. Derivative Litig., No. 06-CV-1849 (NGG)(RER), 2006

WL 3761986, at *2 (E.D.N.Y. Sept. 22, 2006)). “Ultimately, the court’s task in deciding these

motions is ‘to protect the interests of the plaintiffs, not their lawyers.’” Id. (quoting In re Payment

Card Interchange Fee & Merch. Disc. Antitrust Litig., No. MDL 05-1720(JG)(JO), 2006 WL

2038650, at *4 (E.D.N.Y. Feb. 24, 2006)). Best Practice 3C of the Bolch Guidelines and Best

Practices explains that: “[t]he judge’s primary responsibility in the selection process is to ensure

that the lawyers appointed to leadership positions are capable and experienced and that they will

responsibly and fairly represent all plaintiffs, keeping in mind the benefits of diversity of

experience, skills, and backgrounds.” Bolch Guidelines and Best Practices at 38 (emphasis added)

(citing MANUAL ON COMPLEX LITIGATION § 10.22 (4th ed. 2004)).

       Both Mr. Shank and Ms. Ryan have filed pleadings of high quality in their respective cases,

have vigorously prosecuted those cases, and are extremely capable counsel. They are committed

to a leadership approach that is inclusive of all perspectives and will apportion work equitably

among the various plaintiffs’ lawyers in the case with the twin goals of capitalizing on their

                                                  7

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 11 of 19
respective expertise and eliminating unnecessary duplicative effort, while maintaining

responsibility for the quality of all documents filed with the Court or served on Defendants. The

principal objective of this approach is to benefit all of the plaintiffs in the various member cases,

not to benefit the counsel appointed to leadership positions. See also Bolch Guidelines and Best

Practices at 52, Best Practice 6B (“Lead counsel has a duty to perform functions affecting all

plaintiffs in an MDL in a fair, honest, competent, reasonable, and responsible way.”); Hon.

Stanwood R. Duval, Jr., Considerations in Choosing Counsel for Multidistrict Litigation Cases

and Mass Tort Cases, 74 La. L. Rev. 391, 392 (Winter 2014) (“The primary factor in choosing

lead counsel, liaison counsel, or even membership on a steering committee is whether the attorney

is a team player.”). Contrary to the CLF Team’s claim that “the Mawby Group was unwilling to

agree on a reasonable leadership structure” (Doc. 44, at 15), in truth, the Mawby Plaintiffs’ only

objection was to participating in a leadership structure that was not inclusive of the interests of all

plaintiffs, including Plaintiffs Sorin and Tan, which was not a proposal the CLF Team offered.

See Declaration of Christopher S. Shank, attached as Exhibit A, ¶¶ 8-9. This is further reflective

of Mr. Shank’s and Ms. Ryan’s desire to work cooperatively among all plaintiffs’ counsel.

       The Mawby Plaintiffs are mindful that a coalition should not minimize input from or

assignments to other attorneys and should not “wield power in a way that is not most favorable to

the plaintiffs as a whole or to other plaintiffs’ lawyers.” Bolch Guidelines and Best Practices at

43-44 (commentary on Best Practice 4C(iii)). Best practices call for flexibility to “bring valuable

skills, resources, or perspectives to the litigation.” Id. at 45-46 (commentary on Best Practice 4E).

The Mawby Plaintiffs recognize that other able attorneys are applying for leadership positions and

that this litigation involves plaintiff groups that may have differing perspectives. For that reason,

the Mawby Plaintiffs endorse the recommendation and practice of “encourag[ing] the leadership



                                                  8

         Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 12 of 19
team to provide work for the common benefit of the cases to other attorneys who are qualified and

available to perform the work, unless doing so would create inefficiencies in the prosecution of

the claims.” Id. at 48 (Best Practice 4H). The Mawby Plaintiffs—and Mr. Shank and Ms. Ryan in

particular—take seriously their obligation “to act fairly, efficiently, and economically in the

interests of all parties and parties’ counsel.” MANUAL ON COMPLEX LITIGATION § 10.22.

       C.      If the Court determines that Liaison Counsel should be appointed, the Mawby
               Group recommends the appointment of Tim Dollar as Liaison Counsel.

       In addition to appointing Interim Lead Counsel, the Court may find it appropriate to

designate an attorney as liaison counsel:

                BEST PRACTICE 2C(iv): The transferee judge should consider the
               appointment of liaison counsel to serve an administrative role. If the
               court appoints a liaison, it should specifically define the roles and
               duties of the liaison at the outset ─ including responsibility for
               communications between the court and other counsel, maintaining
               records of all orders, filings and discovery, and ensuring that all
               counsel are apprised of developments in the litigation. An important
               aspect of the liaison’s role is coordinating with and supporting the
               clerk of court.

                Liaison counsel often has offices in the same location as the court, though
       that is not necessarily a requirement. Appointing as liaison counsel an attorney who
       has practiced before the transferee judge can be helpful, since the attorney will
       already be familiar with the local rules, the judge’s practices and preferences, and
       other court-specific procedures. It is rarely necessary to appoint more than one
       individual to serve as liaison counsel, and it may be possible to appoint a liaison
       that is recommended by plaintiffs’ counsel. If there are numerous defendants, it
       may be appropriate to appoint a liaison counsel to coordinate and speak for
       defendants as well.
Bolch Guidelines and Best Practices at 32. 2


2
  See also Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144, 148 (2d Cir. 2014) (“when a
district court appoints liaison counsel, that appointment flows from the district court’s inherent
authority to manage its own docket”); Christopher A. Seeger & James A. O’Brien III,
Administrative Housekeeping & Ethical Matters in Mass Tort MDLs & Class Actions, 13 Sedona
Conf. J. 171, 172 (2012) (“Whether both lead and liaison counsel are appointed will depend upon
complexity and amount of interests at stake. Typically a local lawyer or firm will be appointed as
                                                 9

        Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 13 of 19
       The Ashton Plaintiffs and the Smith Plaintiff have proposed that Tim Dollar of Dollar,

Burns, Becker & Hershewe, PC, be appointed Liaison Counsel. The Mawby Plaintiffs concur in

this suggestion. Mr. Dollar is an experienced trial lawyer who is well qualified to serve in this

position. The Mawby Plaintiffs recognize that Mr. Dollar has been retained by and is aligned with

the Ashton Plaintiffs, but the Mawby Plaintiffs believe that this case should not be controlled by a

single faction of plaintiffs’ counsel. Accordingly, the Mawby Plaintiffs desire to work with Mr.

Dollar should the Court find that liaison counsel should be appointed.

       Because this MDL proceeding consists of only 9 member cases all raising the same

relatively straightforward predominating common issue of whether Defendants’ specified number

of coffee servings label representations are false, deceptive or misleading, the Mawby Plaintiffs

do not believe that an Executive Committee is necessary. If the Court disagrees and declines to

appoint Mr. Shank and Ms. Ryan as Co-Lead Counsel, the Mawby Plaintiffs request that Mr.

Shank and Ms. Ryan be appointed to the Executive Committee so that the Mawby Plaintiffs will

have representation and a voice in the leadership in this case.

II.    Alternatively, the Court Should Appoint Elaine A. Ryan and Todd D. Carpenter as
       Interim Co-Lead Counsel and Christopher S. Shank as Liaison Counsel.

       Should the Court desire to apportion leadership among the groups, the Mawby Plaintiffs

alternatively propose Elaine Ryan and Todd Carpenter as Interim Co-Lead Counsel and

Christopher S. Shank as Liaison Counsel. As demonstrated above, Ms. Ryan is qualified with the

demonstrated ability to co-lead these proceedings. Mr. Carpenter is counsel to the Ashton Plaintiffs

and was the first to file. The Mawby Plaintiffs submit that Mr. Carpenter has more recent hands-




liaison counsel. A liaison counsel plays an important role in coordinating matters in product
liability MDLs that concern numerous parties. They handle administrative matters, including
communications between counsel and the court and apprising parties of developments.”).
                                                 10

        Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 14 of 19
on experience litigating consumer fraud based class actions – and false advertising cases, in

particular – than Lubna Faruqi (whose current role is generally limited to supervision of other

counsel). See Declaration of Lubna M. Faruqi (Doc. 43-1), ¶¶ 5-6.

                                           Conclusion

       For the foregoing reasons, Plaintiffs Frederick Tan, Marcia Sorin, Sharel Mawby, and A.

Kevin Fahey submit that Christopher S. Shank and Elaine A. Ryan should be appointed as Interim

Co-Lead Counsel for Plaintiffs in this multi-district proceeding, and that if the Court determines

that Liaison Counsel for Plaintiffs is appropriate in this case, the Court should appoint Tim E.

Dollar as Liaison Counsel. Mr. Shank and Ms. Ryan also submit the following alternative proposal

for the Court’s consideration: Interim Co-Lead Counsel: Elaine A. Ryan (Bonnett Fairbourn

Friedman & Balint, PC) and Todd D. Carpenter (Carlson Lynch, LLP) and Liaison Counsel:

Christopher S. Shank (Shank & Heinemann, LLC).

                                             Respectfully submitted,

                                             SHANK & HEINEMANN, LLC

                                             By: /s/ Christopher S. Shank
                                             .   Christopher S. Shank MO #28760
                                                 David L. Heinemann MO #37622
                                                 1968 Shawnee Mission Pkwy, Suite 100
                                                 Mission Woods, Kansas 66205
                                                 Telephone: 816.471.0909
                                                 Facsimile: 816.471.3888
                                                 chris@shanklawfirm.com
                                                 david@shanklawfirm.com

                                             Attorneys for Plaintiff Sharel Mawby




                                               11

        Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 15 of 19
                            Elaine A. Ryan (admitted pro hac vice)
                            Carrie A. Laliberte (admitted pro hac vice)
                            BONNETT FAIRBOURN FRIEDMAN &
                            BALINT, PC
                            2325 E. Camelback Rd., Suite 300
                            Phoenix, AZ 85016
                            Tel.: 602-274-1100
                            eryan@bffb.com
                            claliberte@bffb.com

                            Patricia N. Syverson (admitted pro hac vice)
                            BONNETT FAIRBOURN FRIEDMAN &
                            BALINT, PC
                            600 West Broadway, Suite 900
                            San Diego, CA 92101
                            Tel.: 619-798-4593
                            psyverson@bffb.com

                            Beth A. Keller
                            LAW OFFICES OF BETH A. KELLER, P.C.
                            118 North Bedford Road, Suite 100
                            Mount Kisco, NY 10549
                            Tel.: 914-752-3040
                            bkeller@keller-lawfirm.com

                            Emily C. Komlossy
                            KOMLOSSY LAW P.A.
                            4700 Sheridan Street, Suite J
                            Hollywood, FL 33021
                            Tel.: 954-842-2021
                            eck@komlossylaw.com

                            Laurence D. Paskowitz
                            PASKOWITZ LAW FIRM, P.C.
                            67-87 Booth St., Suite 2C
                            Forest Hills, NY 11375
                            Tel.: 212-685-0969
                            lpaskowitz@pasklaw.com

                            Attorneys for Plaintiffs Marcia Sorin and Frederick
                            Tan




                              12

Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 16 of 19
                                            David N. Lake
                                            LAW OFFICES OF DAVID N. LAKE, APC
                                            16130 Ventura Boulevard, Suite 650
                                            Encino, CA 91436
                                            Tel.: 818-788-5100
                                            david@lakelawpc.com

                                            Attorneys for Plaintiff Frederick Tan

                                            Roy L. Jacobs
                                            ROY JACOBS & ASSOCIATES
                                            420 Lexington Avenue, Suite 2440
                                            New York, NY 10170
                                            Tel.: 212-867-1156
                                            rjacobs@jacobsclasslaw.com

                                            Attorneys for Plaintiff Marcia Sorin.

                                            Thomas C. Willcox
                                            LAW OFFICES OF THOMAS C. WILLCOX
                                            1701 16th Street NW, Suite 211
                                            Washington, DC 20009
                                            Tel: 202-338-0818
                                            thomaswillcox@willcoxlaw.com.co

                                            Attorneys for Plaintiff A. Kevin Fahey

                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the foregoing document was filed this 21st
day of May, 2021, via the Court’s CM/ECF system, which shall send electronic notice of the same
to the following counsel of record:

   Counsel for Plaintiffs Shelly Ashton, Jay Schoener, Ramon Ibarra, and Ellen Moser:

Tim E. Dollar                                    Todd D. Carpenter
DOLLAR, BURNS, BECKER &                          Scott G. Braden
HERSHEWE, L.C.                                   Katrina Carroll
1100 Main Street, Suite 2600                     CARLSON LYNCH, LLP
Kansas City, MO 64105                            1350 Columbia St., Ste. 603
timd@dollar-law.com                              San Diego, CA 92101
                                                 tcarpenter@carlsonlynch.com
                                                 sbraden@carlsonlynch.com
                                                 kcarroll@carlsonlynch.com




                                               13

        Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 17 of 19
Lubna Faruqi                                   Benjamin Heikali
Nina M. Varindani                              Joshua Nassir
FARUQI & FARUQI, LLP                           FARUQI & FARUQI, LLP
685 Third Ave., 26th Floor                     10866 Wilshire Boulevard, Suite 1470
New York, NY 10017                             Los Angeles, CA 90024
lfaruqi@faruqilaw.com                          bheikali@faruqilaw.com
nvarindani@faruqilaw.com                       jnassir@faruqilaw.com

Timothy J. Peter                               Aubry Wand
FARUQI & FARUQI, LLP                           THE WAND LAW FIRM, P.C.
16171 John F. Kennedy Boulevard, Suite 1550    400 Corporate Pointe, Suite 300
Philadelphia, PA 19103                         Culver City, CA 90230
tpeter@faruqilaw.com                           awand@wandlawfirm.com

               Counsel for Plaintiffs Geoff Thomson and Julie Marthaller:

Bonner C. Walsh
WALSH PLLC
1561 Long Haul Road
Grangeville, ID 83530
bonner@walshpllc.com

                             Counsel for Plaintiff Rodger Smith:

Joel L. Oster                                  Lydia S. Zbrzeznj
LAW OFFICES OF HOWARD                          Nicholas T. Zbrzeznj
RUBINSTEIN                                     SOUTHERN ATLANTIC LAW GROUP,
22052 W. 66th Street, #192                     PLLC
Shawnee, KS 66226                              99 6th Street SW
joel@joelosterlaw.com                          Winter Haven, FL 33880
                                               lydia@southernatlanticlaw.com
                                               nick@southernatlanticlaw.com

                  Counsel for Defendants The Folger Coffee Company,
                      The J.M. Smucker Co., and Walmart Inc.:

Andrew D. Ryan                                 Ronald Y. Rothstein
SANDBERG, PHOENIX & VON                        Sean H. Suber
GONTARD, P.C.                                  Nathan R. Gilbert
600 Washington Avenue, 15th Floor              WINSTON & STRAWN LLP
St. Louis, MO 63101-1313                       35 West Wacker Drive
aryan@sandbergphoenix.com                      Chicago, IL 60601
                                               rrothstein@winston.com
                                               ssuber@winston.com
                                               nrgilbert@winston.com



                                              14

       Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 18 of 19
Janelle A. Li-A-Ping                  Jay B. Gould
WINSTON & STRAWN LLP                  Amanda Jereige
333 South Grand Avenue, 38th Floor    WINSTON & STRAWN LLP
Los Angeles, CA 90071-1543            101 California Street, 35th Floor
jliaping@winston.com                  San Francisco, CA 94111-5480
                                      jgould@winston.com
                                      ajereige@winston.com

Cristina I. Calvar                    Rex A. Mann
WINSTON & STRAWN LLP                  WINSTON & STRAWN LLP
200 Park Avenue                       2501 North Harwood Street, 17th Floor
New York, NY 10166                    Dallas, TX 75201
ccalvar@winston.com                   rmann@winston.com

                                          /s/ Christopher S. Shank
                                          Attorney for Plaintiff Sharel Mawby




                                     15

       Case 4:21-md-02984-BP Document 45 Filed 05/21/21 Page 19 of 19
